Title: From Alexander Hamilton to Elias Boudinot, [5 July 1778]
From: Hamilton, Alexander
To: Boudinot, Elias


[New Brunswick, New Jersey, July 5, 1778. The description in the dealer’s catalogue reads: “… introducing the Marquis de Vienne, whom Hamilton had met through Lafayette. ‘Though a young man, he has been a long time in service.… I am not well acquainted with his pretensions in our service, but as I dare say they will be reasonable, I shall request you will give him your interest.’” Letter not found.]
 